Irving H. Satpol, J.
Motion by the Attorney-General, who appeared pursuant to section 71 of the Executive Law and as attorney for the defendant Superintendent of Banks, for an order, in discretion, 11 vacating and annulling ’ ’ the decision of this court of March 14, 1961 (26 Misc 2d 724), is denied.
The action was discontinued on stipulation, with prejudice, after decision but before judgment. The plaintiff in the action now appears specially on “ this alleged motion ” and opposes, suggesting that the court is functus officio, without further power. Cited precedents by the movant are distinguishable. Discontinuance on stipulation conditioned upon expunging the record differs from such a move as here after the record has been closed. The court cannot appreciate the presence of any logic on the sole supporting ground, viz.— that its decision may now be cited as a precedent. The court may not be affected thereby.